The offense is embezzlement; the punishment, confinement in the penitentiary for six years.
The recognizance recites that appellant "stands charged with the offense of embezzlement of $50.00 or over," but fails to show that appellant has been convicted. It is necessary that the recognizance or appeal bond show that the appellant has been convicted. Article 817, C. C. P.; Wilmering v. State,100 Tex. Crim. 169, 272 S.W. 463; Wall v. State,110 Tex. Crim. 116, 7 S.W.2d 958. Appellant being enlarged under a defective recognizance, this court is without jurisdiction. Rhea v. State, 101 Tex.Crim. Rep.,275 S.W. 1021; Wall v. State, supra.
The appeal is dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                 ON MOTION TO REINSTATE APPEAL.